UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6105


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

JOHNNY LEE WILLIAMS,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever III,
Chief District Judge. (5:11-hc-02204-D-JG)


Submitted:   November 25, 2013            Decided:   January 8, 2014


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, R. A. Renfer, Jr.,
Matthew L. Fesak, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Johnny Lee Williams appeals from the district court’s

order    civilly   committing   him   as      a   sexually     dangerous     person

under the Adam Walsh Child Protection and Safety Act of 2006, 18

U.S.C. §§ 4247, 4248 (2012) (the “Act”).                   On appeal, Williams

challenges the district court’s determination that he would have

serious difficulty refraining from sexually violent conduct or

child molestation if released from prison.                 Finding no error, we

affirm.

              Pursuant to the Act, if, after a hearing, the district

court finds by clear and convincing evidence that a person is a

“sexually dangerous person,” the court must commit the person to

the custody of the Attorney General.                  18 U.S.C. § 4248(d).        A

“sexually dangerous person” is one “who has engaged or attempted

to engage in sexually violent conduct or child molestation and

who     is   sexually   dangerous   to       others    .   .   .   .”   18   U.S.C.

§ 4247(a)(5).       A person is considered “sexually dangerous to

others” if “the person suffers from a serious mental illness,

abnormality, or disorder as a result of which he would have

serious difficulty in refraining from sexually violent conduct

or child molestation if released.”            18 U.S.C. § 4247(a)(6).

              Williams claims that, in light of his advanced age,

the district court erred by concluding that, as a result of a

serious mental illness, abnormality, or disorder, he would have

                                         2
serious difficulty refraining from sexually violent conduct or

molestation     of    a   child,   if    released.       We   have    reviewed   the

record, the hearing transcript, and the district court’s order

incorporating its ruling from the bench and find no error.                       See

United States v. Williams, No. 5:11-hc-02204-D-JG (E.D.N.C. Dec.

21,   2012).     We       therefore     affirm   the    district     court’s   order

committing     Williams      to   the   custody   and    care   of    the   Attorney

General pursuant to 18 U.S.C. § 4248.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                           3